Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 2014/0141314).
Regarding claims 1 and 7, Kaneda discloses a composition for a non-aqueous secondary battery functional layer (Abstract) comprising first organic particles (non-conductive particles), second organic particles [0086, 0091, 0116-0117, 0126], and a solvent [0100, 0222], wherein the first organic particles include a polyfunctional ethylenically unsaturated monomer unit ((meth)acrylic monomer unit) [0017-0021] in a proportion of not less than 20 mass% and not more than 90 mass% (preferably 50/60% by weight or more) [0064, 0093-0094], and the second organic particles include a nitrile group-containing monomer unit in a proportion of not less than 20 mass% and not more than 80 mass% (preferably 1 to 40% by weight) [0127] and a cross-linkable monomer unit in a proportion of not less than 0.1 mass% and not more than 10 mass% [0138].  It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
1 of not less than 50 nm and not more than 370 nm (100 to 1500nm) [0023, 0056].  
Regarding claim 4, Kaneda discloses the composition for a non-aqueous secondary battery functional layer according to claim 1, wherein the polyfunctional ethylenically unsaturated monomer unit is a polyfunctional (meth)acrylic acid ester monomer unit [0090].  
Regarding claim 8, Kaneda discloses the composition for a non-aqueous secondary battery functional layer according to claim 1, further comprising inorganic particles [0106, 0195, 0216].  
Regarding claims 9 and 11, Kaneda discloses a functional layer for a non-aqueous secondary battery formed using the composition for a non-aqueous secondary battery functional layer according to claim 1 [0186].  
Regarding claim 10, Kaneda discloses the functional layer for a non-aqueous secondary battery according to claim 9, having a thickness of not less than 0.5 µm and not more than 1.5 µm [0185].  


Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda  as applied to claim 1 above, and further in view of Akiike (WO 2013/147006A1, machine translation).
The teachings of Kaneda as discussed above are herein incorporated.
Regarding claims 2 and 5, Kaneda is silent towards a volume-average particle diameter D1 of the first organic particles is smaller than a volume-average particle diameter D2 of the second organic particles or the second organic particles have a volume-average particle diameter D2 of not less than 400 nm and not more than 1,000 nm.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05)
Regarding claim 6, Kaneda is silent towards the second organic particles have a core-shell structure including a core portion and a shell portion that at least partially covers an outer surface of the core portion.  
Akiike teaches preparing nonconductive particles to provide hollow portions and pores [0023] including controlling the reaction conditions to have a core-shell structure [0040-0041] to provide ion conduction [0016]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a core-shell structure for some of the nonconductive particles of Kaneda because Akiike recognizes such a structure can provide for ion conduction in porous films used in secondary batteries.


Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda et al. (JP 4433509B2, machine translation) discloses a binder composition which comprises having a structure unit derived from an ethylenically unsaturated carboxyl acid ester monomer, an ethylenic unsaturated nitrile monomer (Abstract) wherein the composite polymer particle includes a core-shell structure [0027].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727